DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/804,071, application filed on 05/25/2022.  
3.	Claims 1-20 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 05/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mattela et al. (US Patent No. 9,703,899).

7.          With respect to claim 1, Mattela teaches:
identifying a first set of possible combinations of a first communication protocol based components associated with one or more candidate components (see system hardware capabilities, Col 5, lines 14-60), 
wherein identifying the first set of possible combinations of the first communication protocol based components, results in a first identified set of possible combinations of the first communication protocol based components (see alternative designs for user to select based on performance constraint and system design requirements, Col 2, lines 40-67); 
identifying a second set of possible combinations of a second communication protocol based components associated with the one or more candidate components (alternative designs for user to select based on performance constraint and system design requirements, Col 2, lines 40-67), 
wherein identifying the second set of possible combinations of the second communication protocol based components, results in a second identified set of possible combinations of the second communication protocol based components (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60); and 
generating a set of unique systems by performing a cross-product of the first identified set of possible combinations and the second identified set of possible combinations (see integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

8.          With respect to claim 2, Mattela teaches:
wherein the first communication protocol comprises I2C (see cross product, SPI interfaces, candidate components, Col 2, lines 1-35; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

9.          With respect to claim 3, Mattela teaches:
wherein the second communication protocol comprises SPI (see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

10.          With respect to claim 4, Mattela teaches:
updating a counter parameter based on performing the cross-product; and comparing the counter parameter with a number of one or more candidate components, wherein the number of one or more candidate components indicates a size of a list of the one or more candidate components (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60; see integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

11.          With respect to claim 5, Mattela teaches:
wherein the first identified set of possible combinations of the first communication protocol based components are first slave components, wherein the second identified set of possible combinations of the second communication protocol based components are second slave components (see master/slave, see set of constraints and comparison or evaluations against a set of alternate components to a selected interface, components each having a netlist, Col 2, line 57 through Col 3, line 15), 
wherein the one or more candidate components include a first master component of the first slave components, and/or wherein the one or more candidate components include a second master component of the second slave components (see master/slave, see set of constraints and comparison or evaluations against a set of alternate components to a selected interface, components each having a netlist, Col 2, line 57 through Col 3, line 15).

12.          With respect to claim 6, Mattela teaches:
receiving system information with one or more desired capabilities of a system; and generating the list of the one or more candidate components that meet the one or more desired capabilities (see set of constraints and comparison or evaluations against a set of alternate components to a selected interface, components each having a netlist, Col 2, line 57 through Col 3, line 15).

13.          With respect to claim 7, Mattela teaches:
wherein the one or more desired capabilities include one or more of:
 a type of system, a number and/or type of sensors of the system, communication protocols used by the system, a desired microprocessor for the system, desired voltage supplies for the system, desired clocking parameters for the system, desired power supply support for the system, power targets for the system, a delivery schedule impact for the system, a lab verification impact for the system, a product implementation history for the system, or cost, size, and/or user component preferences for the system (see sensors as input interface for satisfying design capabilities and requirements, Col 4, lines 25-45).

14.          With respect to claim 8, Mattela teaches:
determining whether the first communication protocol and/or the second communication protocol are to be supported for the one or more desired capabilities (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60; see integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

15.          With respect to claim 9, Mattela teaches:
wherein identifying the first set of possible combinations of the first communication protocol based components, and identifying the second set of possible combinations of the second communication protocol based components, are based on determining whether the first communication protocol and/or the second communication protocol are to be supported for the one or more desired capabilities (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60; see integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

16.          With respect to claim 10, Mattela teaches:
determining a set of unique candidate netlists capable of satisfying the one or more desired capabilities, the set of unique candidate netlists being based upon the one or more candidate components (finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20).

17.          With respect to claim 11, Mattela teaches:
sending one or more systems that satisfy the one or more desired capabilities to a rule checker if the counter parameter is greater than the number of one or more candidate components (finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20).

18.          With respect to claim 12, Mattela teaches:
wherein the rule checker includes one or more of: DRC, ERC, thermal rule checker, power rule checker, timing checker, or noise checker (finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20).

19.          With respect to claim 13, Mattela teaches:
wherein the one or more candidate components are interconnected via a programmable silicon interposer (Col 6 line 55 thru Col 7 line 25, discusses extents between IC and PCB, parameters such as sizing, power requirements, interface between IC and PCB, interconnections there between, suggesting the existence of a programmed silicon interposer between IC interface and PCB interface).

20.          With respect to claim 14, Mattela teaches:
wherein the programmable silicon interposer includes at least one integrated circuit (Col 6 line 55 thru Col 7 line 25, discusses extents between IC and PCB, parameters such as sizing, power requirements, interface between IC and PCB, interconnections there between, suggesting the existence of a programmed silicon interposer between IC interface and PCB interface).

21.          With respect to claim 15, Mattela teaches:
 	identifying a first set of possible combinations of a first communication protocol based components associated with one or more candidate components (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60; see integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35), 
wherein identifying the first set of possible combinations of the first communication protocol based components, results in a first identified set of possible combination of the first communication protocol based components (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60; see integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35); 
identifying a second set of possible combinations of a second communication protocol based components associated with the one or more candidate components (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60; see integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35), 
wherein identifying the second set of possible combinations of the second communication protocol based components, results in a second identified set of possible combinations of the second communication protocol based components (integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35; integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35); and 
generating a set of unique systems by performing a cross-product of the first identified set and the second identified set (integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

22.          With respect to claim 16, Mattela teaches:
wherein the first communication protocol comprises I2C (see cross product, SPI interfaces, candidate components, Col 2, lines 1-35; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

23.          With respect to claim 17, Mattela teaches:
wherein the second communication protocol comprises SPI (see cross product, SPI interfaces, candidate components, Col 2, lines 1-35; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

24.          With respect to claim 18, Mattela teaches:
wherein the method further comprising: updating a counter parameter based on performing the cross-product; and comparing the counter parameter with a number of one or more candidate components, wherein the number of one or more candidate components indicates a size of a list of the one or more candidate components (Col 6 line 55 thru Col 7 line 25, discusses extents between IC and PCB, parameters such as sizing, power requirements, interface between IC and PCB, interconnections there between, suggesting the existence of a programmed silicon interposer between IC interface and PCB interface; Col 6 line 55 thru Col 7 line 25, discusses extents between IC and PCB, parameters such as sizing, power requirements, interface between IC and PCB, interconnections there between, suggesting the existence of a programmed silicon interposer between IC interface and PCB interface).

25.          With respect to claim 19, Mattela teaches:
a memory to store instructions for hardware system synthesis; a processor coupled to the memory (see product synthesizer database, computer, and memory, Fig 1, Col 3, lines 40-55); and 
a communication interface coupled to the processor, wherein the processor is to execute the instructions to: 
identify a set of possible combinations of a first communication protocol based components associated with one or more candidate components (see alternative designs for user to select based on performance constraint and system design requirements, Col 2, lines 40-67), 
wherein to identify the set of possible combinations of the first communication protocol based components, results in a first identified set of possible combinations of the first communication protocol based components (see alternative designs for user to select based on performance constraint and system design requirements, Col 2, lines 40-67); 
identify a set of possible combinations of a second communication protocol based components associated with the one or more candidate components (see alternative designs for user to select based on performance constraint and system design requirements, Col 2, lines 40-67), 
wherein to identify the set of possible combinations of the second communication protocol based components, results in a second identified set of possible combinations of the second communication protocol based components (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60; see integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35); and 
perform a cross-product of the first identified set of possible combinations of the first communication protocol based components and the second identified set of possible combinations of the second communication protocol based components (see comparing performance to present candidate design with best final metric, Col 8, lines 35-60; see integration of single netlist into system for establishing system components, Col 9, lines 1-25; finding an optimized solution from a set of alternative netlists which are analyzed for cost, performance metrics, power etc., to satisfy constraints, Col 2 line 60 thru Col 3 line 20; see cross product, SPI interfaces, candidate components, Col 2, lines 1-35).

26.          With respect to claim 20, Mattela teaches:
wherein the one or more candidate components are interconnected via a programmable silicon interposer, wherein the programmable silicon interposer includes at least one integrated circuit (Col 6 line 55 thru Col 7 line 25, discusses extents between IC and PCB, parameters such as sizing, power requirements, interface between IC and PCB, interconnections there between, suggesting the existence of a programmed silicon interposer between IC interface and PCB interface).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851